ORDER
The Court having considered the petition to suspend attorney from the practice of law filed in the above-entitled matter in accordance with Rule BV16 and the consent to the suspension filed by the respondent, it is this 31st day of October, 1996
ORDERED, by the Court of Appeals of Maryland, that the petition to suspend be, and it is hereby, granted and Ronald F. Sine, Jr. is hereby suspended, effective immediately, from the practice of law until further Order of this Court; and it is further
ORDERED that the Clerk of this Court shall forthwith strike the name of Ronald F. Sine, Jr. from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and to the clerks of all judicial tribunals in the State in accordance with Rule BV13.